DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions: Inventions Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-16 are drawn to an ultrasound imaging system with a controller that generates waves at different angles and digitizes the received signals classified, a driving system, and a transducer probe as classified in A61B 8/54, A61B 8/4281, A61B 8/5207, and A61B 8/4483.
Claims 17 – 25 are drawn to an ultrasound transducer probe and aspects of the transducer probe along with the waves produced by the probe classified in A61B 8/4483.
Claims 26 – 61 are drawn to an ultrasound imaging method that generates waves at different angles and digitizes signals as classified in A61B 8/54 and G01S 7/52085.




Inventions I and II [Apparatus and Process]
Inventions I and III are related as process of using the apparatus and the apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)). In this case, the process of Invention II may implemented by a materially different process that does not require a host controller wherein the host controller commands the ultrasound driving system to generate radio frequency and form an image of the subject based on the digitized received electronic signals nor an ultrasound system switch that connects the ultrasound driving system to the ultrasound transducer probe. 

Inventions I and III [Apparatus and Process]
Inventions I and III are related as apparatus and process using the apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)). In this case, the process of Invention III may implemented by a materially different apparatus that can transmit a wave where the first incident angle is below a longitudinal wave critical angle and wherein a second incident angle is above the longitudinal wave critical angle and below a shear wave critical angle. Furthermore, the process of Invention III may be practiced with a materially different apparatus that does not require a first or second active transducer with a first or second transmit pad. A broader configuration of transducer arrays maybe used to practice the process of Invention III. 

Inventions II and III [Apparatus and Process]
Inventions II and III are related as an apparatus and process using the apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)). In this case, the apparatus of Invention II may be used to practice a materially different process that does not require transmitting a wave where the first incident angle is below a longitudinal wave critical angle and wherein a second incident angle is above the longitudinal wave critical angle and below a shear wave critical angle.

Restriction Rationale
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  The inventions have acquired a separate status in the art in view of their divergent classification;
(b)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  The inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)  The prior art applicable to one invention would not likely anticipate or render obvious another invention;

 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Potential Rejoinder
Regarding the relationship between Inventions I and II, the examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Regarding the relationship between Inventions I and III and the relationship between Inventions II and III, the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041. The examiner can normally be reached M-TH: 10:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793